213 F.2d 543
Paul L. HARMON, Doing Business as Paul L. Harmon Company,v.UNITED STATES of America.
No. 4799.
United States Court of Appeals, Tenth Circuit.
May 4, 1954.

Appeal from the United States District Court for the District of Utah.
Louis H. Callister and Nathan J. Fullmer, Salt Lake City, Utah, for appellant.
Paul A. Sweeney, Melvin Richter and Katherine Hardwick Johnson, Department of Justice, Washington, D.C., and S. Pratt Kesler, U.S. Atty., Salt Lake City, Utah, for appellee.
Before PHILLIPS.  Chief Judge, and KNOUS, District Judge.
PER CURIAM.


1
Appeal dismissed on motion of appellant.  D.C., 114 F.Supp. 89.